DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 10, 2021.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 26 and 48 is/are allowable because the Prior Art of record fails to show or render obvious generate for each terminal in an iterative manner a precoding weight matrix and a transformed channel matrix, wherein the transformed channel matrix indicates a channel gain between the radio transceiver and the respective terminal transformed by a receive filter matrix of the respective terminal, wherein the processor is configured to generate the transformed channel matrix based on subspace inheritance between two successive iterations, wherein the generation of the precoding weight matrix and the transformed channel matrix in a current iteration is based on the transformed channel matrix generated from a previous iteration in combinations set forth in the respective claims.
Claim(s) 45 is/are allowable because the Prior Art of record fails to show or render obvious  generate for each terminal of the plurality of terminals a precoding weight of the plurality of precoding weights and a channel gain between the radio transceiver and a respective terminal, wherein the channel gain is transformed by a receive filter of the respective terminal, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GARY MUI/Primary Examiner, Art Unit 2464